

115 HR 6631 IH: Ban Nerve Agents In Our Food Act of 2018
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6631IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Ms. Velázquez (for herself and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo cancel the registration of all uses of organophosphate pesticides, and for other purposes.
	
 1.Short titleThis Act may be cited as the Ban Nerve Agents In Our Food Act of 2018. 2.Cancellation of registration of or­gan­o­phos­phate pesticides (a)In generalPursuant to section 6(b) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136d(b)), effective on the date of the enactment of this Act—
 (1)organophosphate pesticides shall be deemed to generally cause unreasonable adverse effects on the environment due in part to dietary risks to humans posed by residues of such pesticide chemicals on food;
 (2)the Administrator of the Environmental Protection Agency shall cancel the registration of all uses of organophosphate pesticides; and
 (3)following such cancellation the Administrator shall, in accordance with section 408(l)(2) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 346a(l)(2)) revoke any tolerance or exemption that allows the presence of organophosphate pesticides or any pesticide chemical residue that results from use of such pesticides, in or on food.
 (b)Use of existing stocksNotwithstanding section 6(a) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136d(a)), effective on the date of the enactment of this Act, the continued sale and use of existing stocks of organophosphate pesticides is prohibited.
 (c)ReregistrationEffective on the date of the enactment of this Act, the Administrator of the Environmental Protection Agency may not reregister or­gan­o­phos­phate pesticides under section 4 of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136a–1).
			